UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-27131 TRANSFER TECHNOLOGY INTERNATIONAL CORP. (Exact name of Registrant as specified in its charter) DELAWARE 88-0381258 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification) 2240 Twelve Oaks Way, Suite 101-1, Wesley Chapel, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number (813) 388-6891 Securities registered pursuant to Section 12(b) of the Act: none Securities registered pursuant to Section 12 (g) of the Act: $0.001 par value common stock Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes¨Nox Indicate by check mark whether the Registrant (l) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files):N/A since the registrant is neither required nor permitted to post Interactive Data Files. Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Accelerated filer ¨ Non-acceleratedfiler ¨ Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Act).¨ Yes xNo The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold as of June 30, 2010 is $231,430. The number of shares of the issuer’s Common Stock outstanding as of April 13, 2011 is 116,163,748. - 1 - TABLE OF CONTENTS Page No. PART I 3 Item 1. Business 3 Item 1A. Risk Factors 7 Item 1B. Unresolved Staff Comments 7 Item 2. Properties 7 Item 3. LegalProceedings 8 PART II 10 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 10 Item 6. Selected Financial Data 11 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 16 Item 8. Financial Statements and Supplementary Data 17 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 42 Item 9A. Controls and Procedures 43 Item 9B. Other Information 44 PART III 45 Item 10. Directors, Executive Officers and Corporate Governance 45 Item 11. Executive Compensation 46 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 47 Item 13. Certain Relationships and Related Transactions, and Director Independence 48 Item 14. Principal Accounting Fees and Services 48 Item 15. Exhibits 48 Signatures 49 - 2 - PART I Item 1. Business History We were incorporated under the name “DP Charters” in Nevada on December18, 1997.On April18, 2002, we changed our name to “Nomadic Collaboration International, Inc.” Effective May30, 2003, LGC Acquisition Company, a Delaware corporation and wholly owned subsidiary of Nomadic Collaboration International, Inc., a Nevada corporation, merged with and into LiquidGolf Corporation, a Delaware corporation, such that LiquidGolf Corporation was the surviving entity, and by virtue thereof, LiquidGolf corporation became a wholly owned subsidiary of Nomadic Collaboration.On September29, 2003, the Company completed a re-incorporation merger into a Delaware Corporation thus changing the state of incorporation from Nevada to Delaware. As a result of the merger, the name of the Company changed to LiquidGolf Holding Corporation.Our business operations at this time became the sale of golf equipment. On August12, 2004, we determined to change the name of the Company from LiquidGolf Holding Corporation to Horizon Holding Corporation to reflect our business decision to diversify our business operations beyond the sale of golf equipment.As part of this effort, in January 2006, we purchased the Silent SwordTM software and all trademarks, service marks, and logos.On April28, 2006 a majority of our stockholders approved changing the name of the Company from Horizon Holding Corporation to Inverted Paradigms Corporation to reflect our business direction of developing the Silent SwordTM software.Eventually we were not successful in achieving commercially viable operations in the sale of golf equipment or in the sale software.We discontinued the sale of golf equipment in August of 2006 and the sale of software in March of 2007.On October 2, 2007, we entered into an agreement with GAMI, LLC for GAMI, LLC to purchase from the Company the Silent SwordTM software and thereafter consummated the sale. In September, 2007, it was determined to focus business interests on researching, developing and commercializing innovative, leading-edge technologies.On September 7, 2007, Mr. Chris Trina was hired to be our CEO to pursue this business direction.Our name would eventually be changed to Transfer Technology International Corp. (“TTIN”) to reflect this business direction. Transfer Technology TTIN’s goal is to build an intellectual properties portfolio and develop commercialization strategies that will lay the groundwork for the company’s future growth. To execute this business plan, the company plans to: (1) identify, evaluate and acquire promising technologies; (2) assess the potential market for each technology and recruit likely business partners; and (3) capitalize on the technology potential through commercialization. - 3 - During the first quarter of 2008, TTIN acquired patents relating to two technologies. The first is a patented process for preventing flash rust on low carbon steel. The second patent is for a product that protects citrus groves from citrus canker, a disease that causes millions of dollars of crop damage each year. Both of these technologies address large markets and offer significant sales opportunities. A study by CCT Technologies estimates that rust damage costs U.S. businesses approximately $276 billion annually. Regarding citrus canker, the U.S. Department of Agriculture has spent more than $436 million since 2000 on citrus canker eradication efforts.In addition, the company is currently evaluating other patents for possible acquisition. TTIN plans to research, develop and commercialize innovative, leading-edge technologies through the acquisition of licenses and the design of effective commercialization strategies in conjunction with business partners who can facilitate market penetration. The company will also help clients identify and acquire development-stage technologies and processes that can enhance the client’s business in exchange for milestone and royalty payments. Three-fold strategy for technology acquisition The company seeks to identify technologies that represent a significant advance over existing technologies, address an established market and are socially responsible.TTIN plans to pursue technology licensing opportunities in the government, academic and private sectors: 1. TTIN intends to negotiate Cooperative Research and Development Agreements (CRADA) with the Department of Energy, Department of Agriculture and other federal agencies. As part of these agreements, the company will fund research and development of technologies discovered by scientists employed by these government agencies; 2.In the academia market, TTIN plans to target numerous “orphaned” inventions and technology improvements. Approximately 70 percent of university patents never find a practical application or a commercial market; 3. TTIN will also search for licensing opportunities in the private sector by evaluating new technologies and entering into licensing agreements with developers. - 4 - First two patents acquired in the first quarter of 2008: Flash Off rust preventative targets corrosion market Flash Off rust preventative (U.S. patent number 7,008,910) inhibits flash rusting on low carbon steel.Applications for this product include structural steel, marine vessels, offshore structures, marine terminals, cranes, bridges, storage tanks, pipelines and potable water storage tanks. Rusting and corrosion adversely affect the performance of unprotected steel and may eventually result in structural failures. A study titled “Corrosion Costs and Preventive Strategies in the United States” conducted by CCT Technologies with support from the Federal Highway Administration and National Association of Corrosion Engineers estimates total direct cost of corrosion damage at $276 billion annually. Canker Kill product protects citrus groves Canker Kill is an environmentally-friendly spray that protects citrus groves from a group of diseases commonly known as citrus canker.ABC Research Corporation lab tested Canker Kill and found it effective against the Xanthomonas bacteria. Field tests by Glades Crop Care Inc. indicated Canker Kill was more effective than traditional copper spray treatments and much better than leaving trees untreated. Canker Kill also reduces or stops the growth of spoilage-causing micro-organisms such as Gram-positive bacteria, Gram-negative bacteria, mold, yeast and spores. As a result, Canker Kill has potential applications in the food and beverage processing industries. Citrus canker is a disease that causes lesions on the leaves, stems and fruit of citrus trees, including lime, orange and grapefruit. Eradicating canker is extremely costly and typically involves burning citrus orchard trees. Our Canker Kill product contains the active ingredient d-limonene which is required to be registered for use with the United States Environmental Protection Agency (the “EPA”).D-limonene is already registered for a use different from ours under the herbicide label, EPA Reg No. 82052-4; 55% d-limonene.In January, 2009, the EPA led us to believe that because of the existing registration, a simple label review is all that would be required for our use of the product.To that end we named our application of d-limonene EcoAvenger Citrus Canker Control and submitted it for approval expecting a four month turn around.However, subsequent to our submission, the EPA shifted its position and insisted that it would classify our regulatory request under PRIA 2 as a new use, requiring a 15 month or longer time for review. The new additional use registration (R230) application was submitted in July, 2009, and was issued a PRIA 2 date of November 3, 2010.However, as of the date of this filing we have not received approval of our conditional use label and remain subject to the EPA’s time table. - 5 - Other Technologies and Operations Organic Products International The Company has begun the development of a subsidiary corporation called Organic Products International which markets organic products. We are under contract with Cutting Edge Formulations in distributing their products; Avenger Organics De-weeder, Bug and Insect killer, Bed Bug killer, kelp and granular fertilizers and nutrients. Xt2000 Orange Oil and X-Terminate, Inc. In about June, 2009, we were introduced to a new organic product call Xt2000 Orange Oil used for termite eradication.After becoming familiar with the product, management decided to add Xt2000 Orange Oil to its organic product line and to market the oil to licensed pest control operators in the State of Florida.In November, 2009, we went further into this market and formed a new subsidiary called Xterminate, Inc., a Florida corporation, which would take us directly into the eco-friendly pest control business of applying the oil for termite control purposes.On March 1, 2010, we opened a freestanding, full service pest control operation at 5501 54th Ave. N., St. Petersburg, Florida and have four technicians who work out of that office on an independent contractor basis.All technicians together and the subsidiary itself are licensed as wood destroying organism ID card badge holders with the state of Florida.The termite swarming season in Florida runs from May to September and represents the months of our greatest opportunity. In 2010 the Company generated total revenues of $69,760.The majority of this revenue came from providing pest control services to the public.The balance came from the direct sale of our organic products. Growth outlook The company hopes to raise $1 million in the next 12 months for the purpose of sustaining the business operations of the Company and commercializing technologies owned by the Company.This capital will be augmented by revenues from our pest control services operation and organic products sales operation. Scientific Advisory Board Mr. Trina has assembled a Scientific Advisory Board for evaluating new technologies. TTIN’s expert advisors include: Dr. Sandy W. Shultz MD, Chief of Radiology at the Lower Keys Regional Medical Center in Key West Florida and Dr. David Silver. Industry and Market opportunity Technology transfers begin with the notion that in a world of widely distributed knowledge, companies cannot afford to rely entirely on their own research efforts, but should instead seek to acquire or license relevant processes or patents from other companies. In addition, internally developed technologies not used by the company should be monetized through licensing, joint ventures or spin-offs. The transfer technology market includes virtually every university, research facility, government agency and private enterprise worldwide where new technologies are researched. This market consists of literally thousands of facilities researching tens of thousands of new technologies across a broad spectrum of industries. - 6 - Stanford University alone filed more than 300 patents in 2004, and has spun off technologies that helped build well-known companies such as Google, Sun Microsystems, Netscape, Cisco Systems and Yahoo. Each year, the Massachusetts Institute of Technology executes almost 100 licenses. The Georgia Institute of Technology in Atlanta, the University of Wisconsin in Madison, and Carnegie Mellon University in Pittsburgh have dedicated considerable resources to building productive technology transfer businesses. Universities receive hundreds of millions of dollars in royalties each year from businesses that have licensed and commercialized their inventions through technology transfers. TTIN is a technology transfer company focused on researching, developing and commercializing innovative, leading-edge technologies.The company identifies and acquires promising technologies, knowledge and/or capabilities developed by academia, governmental research or private enterprises, with plans to utilize these technologies to address unmet needs in the public and private sector through commercialization.It should be noted that even though the Company has to date acquired the rights to two such technologies, it has yet to successfully launch the commercialization of a technology. Employees At the present time TTIN has three full time employees and three part time employees. Item 1A. Risk Factors Not required Item 1B. Unresolved Staff Comments This section does not apply since the Company is not an accelerated filer or a large accelerated filer as defined in Rule 12b-2 of the Securities Exchange Act of 1934 or a well-known seasoned issuer as defined in Rule 405 of the Securities Act of 1933. Item 2. Properties Our headquarters are based in our facility located at 2240 Twelve Oaks Way, Suite 101-1, Wesley Chapel, FL.Our rent for this location is $535 per month.Our pest control operation is located at 5501 54th Ave. N., St. Petersburg, Florida.Our rent at that location is $1,500 per month.Both leases are on a month to month basis. - 7 - Item 3. Legal Proceedings Lawsuit by Gary Harrison In the first quarter of 2009 a dispute arose with Gary Harrison regarding his consulting responsibilities with the Company.In a settlement of the matter, the Company agreed to pay Mr. Harrison $67,857 together with interest that accrues at 8% per annum.The payment came due on January 25, 2010.The Company was unable to make the payment and the parties agreed upon a six month extension of the payment due date to July 25, 2010.The Company was unable to make payment on July 25, 2010.This amount has been accrued in the accompanying condensed consolidated balance sheet in settlement liabilities. On September 28, 2010, Mr. Harrison filed a lawsuit against the Company in the Circuit Court of the Thirteenth Judicial Circuit in and for Hillsborough County Florida, Civil Division, Division J, Case Number 10019528.The suit seeks to collect $67,857 pursuant to the settlement agreement together with post default interest at the rate of 18% per annum.The suit was served upon the Company on November 11, 2010.The Company had until December 1, 2010, to answer the complaint.Due to a lack of funding, the Company was not able to retain legal counsel for the purpose of answering the complaint within the allotted time.On April 5, 2011, the court entered a default judgment against the Company in the amount of $88,949.80. Default Judgment in favor of Marilyn Simmons On January 27, 2010, TTIN was sued by Marilyn Simmons who had invested $90,000 with the Company.The suit claimed the investment was not suitable for her and was fraudulent.TTIN disagreed with the claims and believes the suit could have been successfully defended.However, TTIN did not have the money to retain legal counsel to defend the suit and in March, 2010, Simmons obtained a default judgment against TTIN in the amount of $97,786. On April 9, 2010, TTIN entered into an agreement with Simmons (the “Stay Agreement”) wherein Simmons would stay any execution of the judgment if TTIN would pay her a total of $120,000.TTIN must pay 7% of any money it raises for working capital purposes toward this obligation until paid in full.During any calendar quarter that working capital is not raised, TTIN must pay at least $5,000 from other sources on this obligation.TTIN also agreed to change the conversion terms of the note from $0.25 per share to $0.06 per share and to issue Simmons an additional 50,000 shares of stock for $50.No interest will accrue on the $120,000 and no fees will be added to the $120,000.If TTIN defaults on the agreement, the stay will be lifted and Simmons will be able to execute on the judgment against the assets of TTIN.As of the date this report on Form 10-K was filed, $25,000 has come due pursuant to the stay agreement of which only $12,800 has been paid.However, no legal action has been taken as of yet to lift the stay of execution.Mrs. Simmons recently passed away and the Company is now dealing with her estate. These amounts have been accrued in the accompanying condensed consolidated balance sheet in settlement liabilities. - 8 - Lawsuit by Brown and Goldfarb, LLC Effective January 1, 2010, the Company entered into an agreement with Brown and Goldfarb, LLC, wherein the Company was granted an exclusive license to sell a therapeutic device for thermally assisted urinary function.On April 28, 2010, the Company was sued by Brown and Goldfarb, LLC in the Circuit Court of the Thirteenth Judicial Circuit, in and for Hillsborough County, Florida, Division K, Case Number 10008285, for failure to pay cash advance fees of $40,000 and issue 250,000 shares of Company common stock required by the Agreement.The partiessettled the lawsuit by the Company agreeing topay $10,000 on September 30, 2010 and $15,000 on July 30, 2010.The Company was unable to make the first paymentand as a result, default judgment was entered against the Company in the amount of $50,000 on July 13, 2010.Brown and Goldfarb has agreed to not execute on their judgment if they receive payment of $25,000.So far the Company has only been able to pay $5,000. The Company has accrued $50,000 to reflect the liability to the Company as a result of the default judgment. Lawsuit by Margaret Wisniewski On December 4, 2008, Margaret Wisniewski purchased from the Company a One-year Convertible Promissory Note in the amount of $50,000. Mrs. Wisniewski has now filed suit in the Circuit Court of the Thirteenth Judicial Circuit in and for Hillsborough County, State of Florida seeking a return of her investment. The complaint alleges the investment constituted exploitation of a vulnerable adult. The Company did not have the funding necessary to defend the suit and the Company’s default has been entered with the court but no default judgment has been entered. Opposing counsel has agreed to not enter default judgment at this time but rather negotiate an agreement whereby the Company will pay the amounts owed.These amounts have been accrued in the accompanying condensed consolidated balance sheet in settlement liabilities. - 9 - PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Trading Market Our common stock is quoted on the OTC Electronic Bulletin Board under the symbol “TTIN.OB”.The following table presents the range of high and low quotations during the past two years.The quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. Quarter Ending High Low 12/31/2010 9/30/2010 6/30/2010 3/31/2010 12/31/2009 9/30/2009 6/30/2009 3/31/2009 On March 25, 2011, the last trade of our stock was at the price of $0.006 per share. Holders of our common stock As of March 25, 2011, we have 674 registered shareholders. Dividends There are no restrictions in our Certificate of Incorporation or bylaws that restrict us from declaring dividends.However, we are prohibited from declaring dividends where, after giving effect to the distribution of the dividend: 1.We would not be able to pay our debts as they become due in the usual course of business; or 2.Our total assets would be less than the sum of our total liabilities, plus the amount that would be needed to satisfy the rights of shareholders who have preferential rights superior to those receiving the distribution. We have not declared any dividends. We do not plan to declare any dividends in the foreseeable future. - 10 - Item 6. Selected Financial Data. Not required. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations Results of Operations Due to insufficient progress in prior business operations, approximately three and one- half years ago the Company liquidated its business assets and launched a new business plan.Its business assets had been comprised of software known as Silent Sword which protected computers from viruses and spyware.The Company had not been successful in marketing the software at levels sufficient to make further development of the software commercially viable.At the time of transfer on October 4, 2007, the software was not being carried on the books of the Company.The software was transferred in exchange for the acquirer’s agreement to invest $150,000 in the Company’s common stock. To launch its new business plan, the Company hired a new CEO with experience in its new direction. The industry in which the Company is now engaged is described by the Company as technology transfer. The Company changed its name to Transfer Technology International Corp. to reflect involvement in this industry. The Company commercializes new or underused technologies through the acquisition of licenses and through the design of effective commercialization strategies in conjunction with business partners who can facilitate market penetration.During the first quarter of 2008, the Company acquired patents relating to two technologies. The first is a patented process for preventing flash rust on low carbon steel. The second patent is for a product that protects citrus groves from citrus canker, a disease that causes millions of dollars of crop damage each year. The Company has to date realized no revenues from the first two patents and is not carrying any value for the patents or any rights therein on its financial statements. In addition to the commercialization of our technologies, the Company has acquired the rights to be a reseller of certain organic products and engage in pest control application services.These two activities have created revenue streams for the Company, albeit in a minor way at this time.Management believes, however, that these business activities have significant potential forthe Company.During the fiscal year ended December 31, 2009, the Company had top line revenues from business operations in the amount of $96,664.During the fiscal year ended December 31, 2010, the Company had top-line revenues from business operations in the amount of $69,760.The decrease was due to economic hardship in the overall economy. - 11 - Capital Resources Current business operations have been funded by financing activities including borrowing money and the sale of notes and equity capital.During the fiscal year ended December 31, 2009, the Company realized net cash of $787,376 through financing activities and $352,467 during the fiscal year ended December 31, 2010.Even though management believes operating revenues may be generated soon through the commercialization of acquired technologies and the sale of organic products and pest control services, management plans on continuing meeting it cash obligations in the foreseeable future through the continued sale of its common stock in private placements.Other sources of capital to the Company include bridge financings from shareholders. Fiscal years ended December 31, 2009 and 2010 During the fiscal year ended December 31, 2009, the Company incurred $2,860,261 in general administrative expenses and a net loss of $2,424,399.Of that amount, $1,401,673 was in the form of non-cash adjustments such as stock issued to directors and executive officers for services rendered and stock issued to vendors and consultants for compensation.Changes in certain assets and liabilities such as accounts payable and accrued expenses were $91,672.Accordingly, net cash used in operating activities was $931,055 for the year ended December 31, 2009.The operations of the Company were sustained by proceeds from the sale of our common stock and proceeds from notes. During the fiscal year ended December 31, 2010, the Company incurred $1,053,835 in general administrative expenses, down $1,806,426 from the prior year.The net loss for the year was $1,532,141.Due to lack of business revenue and the ability to raise money through the sale of equity capital, during 2010 the Company had to cut back business operations, lay off staff and economize in every way possible to keep the Company operational, thereby resulting in the decreased expense.Of the expense amount, $383,373 was in the form of non-cash adjustments, and changes in certain assets and liabilities were $786,528.Accordingly, net cash used in operating activities was $352,240.Expenses were offset by top-line revenue of $69,760.Revenues came from the sale of organic products and from the Company’s new termite control operation. Management estimates cash expenditures in the future will total approximately $35,000 per month. Accordingly, going forward, the Company needs approximately $105,000 per quarter to stay solvent.As mentioned earlier, these cash needs will be met in the near term through the sale of equity capital and eventually through revenues from its business operations. Liquidity During the fiscal years ended December 31, 2009 and 2010, the Company funded its business operations through the sale of convertible notes and equity capital.During the spring and summer of 2009, it became more difficult than it had been in the past to raise operating capital in this manner as a result of the downturn in the nation’s capital markets generally.In addition, as our stock price fell with the fall of the economy, it was more difficult to raise money through the sale of equity capital.Nevertheless, the Company continues its efforts to raise money through the sale of convertible notes. - 12 - The Company had also anticipated that it would be generating revenue by mid 2010 through the commercialization of technologies currently owned or acquired by the Company, principally its Canker Kill product.However, label delays for the Canker Kill product at the EPA has pushed back commercialization of this product approximately 18 months to the middle of 2011 or early 2012 and an inability to raise large amounts of capital has delayed our ability to acquire and commercialize other technologies. Our current plans for addressing liquidity concerns is to continue raising money through the sale of convertible notes and to generate revenue through marketing our organic products and operating our termite eradication unit.If we are not successful in raising sufficient capital and achieving sufficient operating revenues, the Company will cease to exist as a going concern. CONTINGENT LIABILITIES The following is a discussion of various circumstances that could become material liabilities for the Company. Stock Issuance to shareholder In January, 2009, SB Investment Trust, a shareholder and related party to the Company transferred free trading shares to a third party.Sometime after that, the Company issued restricted shares to SB Investment Trust to replace the transferred shares to induce SB Investment Trust to transfer the free trading shares to three investor relation firms for services provided to the Company.The Securities and Exchange Commission (“SEC”) takes the position that this type of transaction may violate Section 5 of the Securities Act of 1933. At the time of the transaction, Company management did not know the stock issuance violated any rule or regulation of the SEC.When informed of the SEC’s position on such matters, management cancelled the stock that had been issued to the SB Investment Trust in 2010.The shares transferred to the three investor relation firms have not been returned. Purchase of Company Shares Beginning in 2008 and from time to time, the Company became aware of certain shareholders who wanted to sell their stock.Rather than have large sales in the market that could put downward pressure on the market price, the board of directors approved a plan whereby the Company could purchase those shares if it determined to do so.The plan also allowed the Company to purchase its own shares in the open market.The Company issued a press release on October 2, 2008, discussing the plan and its intent to purchase its own stock from time to time.There were 20 non-market purchases of 1,725,351 common shares in the aggregate at a combined cost of $288,552 in 2008 through 2009. Upon purchase by the Company, the shares were cancelled. - 13 - A tender offer is a means of buying a substantial portion of the outstanding stock of a company by making an offer to purchase all shares, up to a specified number, tendered by shareholders within a specified period at a fixed price.The Company believes the relatively small number of shares it purchased at individually negotiated prices from a limited number of shareholders does not come under the purpose or the intent of tender offer regulation nor subject it to that regulation. Default on Buy Back Agreements In February, 2009, the Company was contacted by three investors requesting the Company buy back their investments.The Company agreed to do so.The combined investment price was $235,000 and was to be paid by the Company over time on monthly payments.The Company was only able to make the first two payments and is now in default on the agreements.One of the investors who was to receive $70,000 has now contacted the Company through his lawyer and is taking the position that he was not given all appropriate rights when he made his investment and is demanding payment in full of the $70,000 plus interest.The Company is adamantly taking the position that the investment was made properly.However, the Company is in default on the three Buy Back Agreements and is subject to the liability as a result thereof.The Company has accrued for the settlements as of December 31, 2010 and December 31, 2009, in the accompanying Consolidated Balance Sheet. Claims by two additional Shareholders The Company was contacted by an attorney representing two of the Company’s investors on April 30, 2010.The attorney demanded the investments in the Company by the investors totaling $262,000 plus interest be paid by the Company immediately.The $262,000 in investments was comprised of $160,000 in purchases of stock and/or warrants to purchase stock and $102,000 in convertible notes.The attorney maintains the investors were not given all of their rights at the time of the investments.The Company adamantly denies any such claims but is nevertheless under the burden of settling the dispute or potentially defending litigation that may be brought by the investors.However, due to the remote nature of the claims and the length of time since the Company was contacted by the investors’ legal counsel, the Company has not accrued for potential liability in its financial statements for these claims. Payment Demand by two Noteholders On August 21, 2010, a convertible note issued by the Company came due in favor of Mr. Michael Buckley in the amount of $200,000.Interest was discounted at the inception of the note so the $200,000 is the full amount due.Mr. Buckley has opted to not convert the note and is demanding payment in cash from the Company.The Company is unable to make payment.Mr. Buckley has hired legal counsel who has contacted the Company.An agreement has been reached whereby Mr. Buckley will delay collection of his note in exchange for a perfected security interest in favor of Mr. Buckley in all of the assets of the Company.The perfected security interest was put in place by making UCC-1 filings with the states of Florida and Delaware on October 27, 2010, and October 29, 2010, respectively and by filing an assignment of patents with respect to the two patents owned by Company, with the United States Patent and Trademark Office on November 4, 2010.If the Company is not successful in paying this obligation to the satisfaction of Mr. Buckley, Mr. Buckley will be in a position to take over all of the assets of the Company potentially shutting down all business operations.The Company is currently attempting to make arrangements for a third party to purchase this debt from Mr. Buckley.An additional note in the amount of $100,000 payable to Michael Buckley has also recently come due so a combined amount of $300,000 is now owed to Mr. Buckley by the Company. - 14 - In July, 2010, a convertible note issued by the Company came due in favor of Mr. Louis Fiorica in the amount of $10,000.Mr. Fiorica has decided to not convert the note and is demanding payment of $10,000 plus interest.The Company is not in a position to make payment.To date, no legal action has been taken by Mr. Fiorica against the Company.The Company is currently making arrangements for a third party to purchase this debt from Mr. Buckley. Note to John Cawood Approximately ninety days ago, a note payable by the Company to Mr. John Cawood in the amount of $100,000 became due and payable.At the present time the Company does not have means to repay the note.The Company has not been contacted by Mr. Cawood or any party representing Mr. Cawood regarding this note. Forward-Looking Statements We may have made forward-looking statements, within the meaning of Section 21E of the Securities and Exchange Act of 1934, as amended, and Section 27A of the Securities Act of 1933, as amended, in this Annual Report on Form 10-K, including the section entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations” that are based on our management’s beliefs and assumptions and on information currently available to our management.Forward-looking statements include the information concerning our possible or assumed future results of operations, business strategies, financing plans, competitive position, industry environment, potential growth opportunities and the effects of future regulation and the effects of competition.Forward-looking statements include all statements that are not historical facts and can be identified by the use of forward-looking terminology such as the words “believe,” “expect,” “anticipate,” “intend,” “plan,” “estimate” orsimilar expressions. Forward-looking statements involve risks, uncertainties and assumptions.Actual results may differ materially from those expressed in the forward-looking statements.You should understand that many important factors, in addition to those discussed elsewhere in this Annual Report on Form 10-K, could cause ourresults to differ materially from those expressed in the forward-looking statements.These factors include, without limitation, the rapidly changing industry and regulatory environment, our limited operating history, our ability to implement our growth strategy, our ability tointegrate acquired companies andtheir assets andpersonnel into our business, our fixed obligations, our dependence on new capital to fundour growth strategy,our ability to attract and retain quality personnel, our competitive environment, economic and other conditions in markets in which we operate, increases in maintenance costs and insurance premiums and cyclical and seasonal fluctuations in our operating results.TTIN, unless legally required, undertakes no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. - 15 - Off-Balance Sheet Arrangements We have not entered into any off-balance sheet arrangements and do not anticipate entering into any off-balance sheet arrangements that would have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources and would be considered material to investors. Item 7A.Quantitative and Qualitative Disclosures About Market Risk. Not Required. - 16 - Item 8. Financial Statements and Supplementary Data. TRANSFER TECHNOLOGY INTERNATIONAL CORP. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2 ` - 17 - TRANSFER TECHNOLOGY INTERNATIONAL CORP. AND SUBSIDIARIES INDEX TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2 FINANCIAL STATEMENTS: Pages Report of Independent Registered Public Accounting Firm 19 Consolidated Balance Sheets as of December 31, 2010 and December 31, 2009 20 Consolidated Statements of Operations for the years ended December 31, 2010 and 2009 21 Consolidated Statement of Stockholders’ Deficit for the years ended December 31, 2010 and 2009 22 Consolidated Statement of Cash Flows for the years ended December 31, 2010 and 2009 23 Notes to Consolidated Financial Statements 24 through 41 - 18 - Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders Transfer Technology International Corporation Wesley Chapel, Florida We have audited the accompanying consolidated balance sheets of Transfer Technology International Corporation and Subsidiaries as of December 31, 2010 and 2009, and the related consolidated statements of operations, stockholders' deficit, and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Transfer Technology International Corporation and Subsidiaries as of December 31, 2010 and 2009, and the results of their operations and their cash flows for the years then ended in conformity with U.S. generally accepted accounting principles. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 2 to the consolidated financial statements, the Company has suffered recurring losses and has experienced negative cash flows from operations, which raises substantial doubt about the Company’s ability to continue as a going concern.Management’s plans in regard to those matters are also described in Note 2 to the consolidated financial statements.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ HJ & Associates, LLC HJ & Associates, LLC Salt Lake City, Utah April 15, 2011 - 19 - TRANSFER TECHNOLOGY INTERNATIONAL CORPORATIONAND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS ASSETS December 31, December 31, (Restated) CURRENT ASSETS Cash $ $ Other assets FIXED ASSETS Equipment, net of accumulated depreciation of $2,015 and $1,209, respectively TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS'DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Derivative Liability - Convertible notes and notes payable Related party loans Total current liabilities STOCKHOLDERS'DEFICIT Common stock, par value $.001 per share; 250,000,000 shares authorizedin2010 and 2009 and 116,163,748 and 29,706,287 outstanding at December 31, 2010 and 2009, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS'DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements. - 20 - TRANSFER TECHNOLOGY INTERNATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2 (Restated) REVENUES Net sales $ $ Cost of sales Gross Profit(Loss) COSTS AND EXPENSES Selling, general and administrative Total costs and expenses LOSS BEFORE OTHER INCOME (LOSS) ) ) OTHER INCOME (LOSS) Interest expense ) ) Change in Anti-Dilution Shares Payable ) Other expense - ) Total other income (loss) ) (LOSS) BEFORE PROVISON FOR INCOME TAX ) ) PROVISION FOR INCOME TAX - - NETLOSS $ ) $ ) NETLOSS PER COMMON SHARE - BASIC AND DILUTED $ ) $ ) WEIGHTED AVERAGE OUTSTANDING SHARES OF COMMON STOCK - BASIC AND DILUTED The accompanying notes are an integral part of these consolidated financial statements. - 21 - TRANSFER TECHNOLOGY INTERNATIONALCORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) FOR THE YEARS ENDED DECEMBER 31, 20 Additional Common Stock Paid-In Accumulated Shares Amount Capital Deficit Total BALANCE, DECEMBER 31, 2008 (Restated) $ $ $ ) $ ) Issuance of common stock for services Issuance of common stock as inducement to lock up shares Issuance of common stock for stock subscriptions Stock buy back and cancellation ) Net loss for the year ended December 31, 2009 ) ) BALANCE, DECEMBER 31, 2009 (Restated) ) ) Issuance of common stock for services - Issuance of common stock for conversion of notes payable - Issuance of common stock for debt purchase - Issuance of common stock for cash - Beneficial conversion feature - - - Debt inducement expense - - - Net loss for the year ended December 31, 2010 ) ) BALANCE, DECEMBER 31, 2010 $ $ $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. - 22 - TRANSFER TECHNOLOGY INTERNATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2 (Restated) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Accretion of debt discount Stock issued for services Stock issued to shareholders as inducement for lock up agreement - Write off of impaired asset - Beneficial conversion feature Debt inducement expense - Changes in Certain Assets and Liabilities Increase (Decrease) accounts payable ) Increase (Decrease) in stock payable ) Increase in accrued expenses Net cash(used in)operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES - - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from officer loans Payments on officer loans ) - Proceeds from convertible and promissory notes payable Proceeds from sale of stock for cash Repurchase and cancellation of stock - ) Net cash provided by financing activities NET INCREASE (DECREASE) IN CASH ) CASH- BEGINNING OF PERIOD CASH - END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash Paid during the Year: Interest Expense $
